Name: 79/709/EEC: Commission Decision of 27 July 1979 authorizing the Netherlands Government to apply certain measures exempting national road transport operations from the provisions of Community Regulations concerning social matters in road haulage (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural structures and production;  Europe;  means of agricultural production; NA
 Date Published: 1979-08-18

 Avis juridique important|31979D070979/709/EEC: Commission Decision of 27 July 1979 authorizing the Netherlands Government to apply certain measures exempting national road transport operations from the provisions of Community Regulations concerning social matters in road haulage (Only the Dutch text is authentic) Official Journal L 209 , 18/08/1979 P. 0027 - 0027 Greek special edition: Chapter 07 Volume 2 P. 0105 ****( 1 ) OJ NO L 77 , 29 . 3 . 1969 , P . 49 . ( 2 ) OJ NO L 334 , 24 . 12 . 1977 , P . 11 . ( 3 ) OJ NO L 164 , 27 . 7 . 1970 , P . 1 . ( 4 ) OJ NO L 334 , 24 . 12 . 1977 , P . 5 . COMMISSION DECISION OF 27 JULY 1979 AUTHORIZING THE NETHERLANDS GOVERNMENT TO APPLY CERTAIN MEASURES EXEMPTING NATIONAL ROAD TRANSPORT OPERATIONS FROM THE PROVISIONS OF COMMUNITY REGULATIONS CONCERNING SOCIAL MATTERS IN ROAD HAULAGE ( ONLY THE DUTCH TEXT IS AUTHENTIC ) ( 79/709/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 543/69 OF 25 MARCH 1969 ON THE HARMONIZATION OF CERTAIN SOCIAL LEGISLATION RELATING TO ROAD TRANSPORT ( 1 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2829/77 ( 2 ), AND IN PARTICULAR ARTICLE 14 ( A ) ( 3 ) THEREOF , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1463/70 OF 20 JULY 1970 ON THE INTRODUCTION OF RECORDING EQUIPMENT IN ROAD TRANSPORT ( 3 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 2828/77 ( 4 ), AND IN PARTICULAR ARTICLE 3 ( 3 ) THEREOF , HAVING REGARD TO THE APPLICATION FROM THE NETHERLANDS GOVERNMENT , SUBMITTED IN ITS LETTER NO 5071 DATED 13 NOVEMBER 1978 , FOR COMMISSION AUTHORIZATION TO EXEMPT THE FOLLOWING NATIONAL TRANSPORT OPERATIONS AND USES FROM REGULATIONS ( EEC ) NO 543/69 AND ( EEC ) NO 1463/70 : USE OF SPECIALIZED VEHICLES AT LOCAL MARKETS , FOR DOOR-TO-DOOR SELLING , FOR MOBILE BANKING , EXCHANGE OR SAVINGS TRANSACTIONS , FOR THE LENDING OF BOOKS , RECORDS OR CASSETTES , FOR CULTURAL EVENTS OR MOBILE EXHIBITIONS , WHEREAS THESE EXEMPTIONS INVOLVE ONLY THE REQUIREMENTS IN RESPECT OF PROFESSIONAL COMPETENCE SET OUT IN ARTICLE 5 OF REGULATION ( EEC ) NO 543/69 AND THE OBLIGATION TO USE RECORDING EQUIPMENT ( THE TACHOGRAPH ); WHEREAS THE SPECIALIZED NATURE OF THESE TRANSPORT OPERATIONS GIVES THEM NEGLIGIBLE ECONOMIC IMPORTANCE ; WHEREAS THE OPERATIONS CONCERNED ARE LIMITED TO A 50 KILOMETRE RADIUS OF THE PLACE WHERE THE VEHICLES ARE BASED ; WHEREAS THE NON-APPLICATION OF THE PROVISIONS CONCERNED TO THESE TRANSPORT OPERATIONS DOES NOT RISK AFFECTING THE CONDITIONS OF COMPETITION ON THE TRANSPORT MARKET OR ROAD SAFETY , BECAUSE OF THEIR SPECIAL CHARACTERISTICS , IN PARTICULAR THE LIMITED NUMBER OF VEHICLES USED FOR THESE TRANSPORT OPERATIONS ; WHEREAS , PURSUANT TO ARTICLE 14 ( A ) ( 5 ) OF REGULATION ( EEC ) NO 543/69 , MEMBER STATES MUST , WHEN AN EXEMPTION TO THAT REGULATION IS GRANTED , AT THE SAME TIME TAKE APPROPRIATE MEASURES TO KEEP AN EFFECTIVE CHECK ON SUCH TRANSPORT OPERATIONS TO ENSURE THAT STANDARDS OF SOCIAL PROTECTION AND ROAD SAFETY ARE NOT INFRINGED , HAS ADOPTED THIS DECISION : ARTICLE 1 THE GOVERNMENT OF THE NETHERLANDS IS HEREBY AUTHORIZED TO EXEMPT FROM THE REQUIREMENTS OF ARTICLE 5 OF REGULATION ( EEC ) NO 543/69 AS REGARDS VOCATIONAL TRAINING , AND OF REGULATION ( EEC ) NO 1463/70 THE USE OF SPECIALIZED VEHICLES WITHIN A 50 KILOMETRE RADIUS OF THE PLACE WHERE THE VEHICLES ARE BASED , FOR : - DELIVERIES TO AND FROM LOCAL MARKETS , - DOOR-TO-DOOR SELLING , - MOBILE BANKING , EXCHANGE OR SAVINGS TRANSACTIONS , - THE LENDING OF BOOKS , RECORDS OR CASSETTES , - CULTURAL EVENTS OR MOBILE EXHIBITIONS . ARTICLE 2 THE GOVERNMENT OF THE NETHERLANDS SHALL NOTIFY THE COMMISSION OF THE MEASURES TAKEN TO IMPLEMENT THIS DECISION . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE KINGDOM OF THE NETHERLANDS . DONE AT BRUSSELS , 27 JULY 1979 . FOR THE COMMISSION RICHARD BURKE MEMBER OF THE COMMISSION